        Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 1 of 36




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA

                              )
KDC DIRECT, LLC DBA AMAZON
SELLER KDC DIRECT             )
                              )
               Plaintiff,     )
     v.                       ) Civil Action No. 1:19-cv-01708-TWT
                              )
RAVAGE HOLDING, INC.; TREEWAY )
SOLUTIONS INC.; GARY LEUNG;   ) JURY TRIAL DEMANDED
EQUINOX INTERNATIONAL DIRECT
LIMITED; and MARHASIN         )
WAREHOUSE; GEORGI MARHASIN. )
                              )
               Defendants.
                              )

                       FIRST AMENDED COMPLAINT

      Plaintiff KDC Direct, LLC dba Amazon Seller KDC Direct (“Plaintiff”), and

for its First Amended Complaint against Defendants Ravage Holding, Inc. dba

Amazon Storefront “URPARTY” (“Ravage Holding”); Treeway Solutions Inc.

dba Amazon Storefront “The Novelty Brand” (“The Novelty Brand”); Gary

Leung; Equinox International Direct Limited Amazon Storefront “Global Trade

Partner Brand,” as Equinox International, and as Global Trade Partner Brand

(collectively, “Global Trade”); Georgi Marhasin; and Marhasin Warehouse (all

defendants collectively, “Defendants”). In support thereof, Plaintiff alleges as

follows:
        Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 2 of 36




  I.   NATURE OF THE ACTION

       1.   This is a cause of action to remedy Defendants’ anti-competitive,

tortious, and fraudulent behavior against Plaintiff on the Amazon.com selling

platform.

       2.   Upon information and belief, Defendant Ravage Holding, an

Amazon competitor, has lodged counterfeit claims against Plaintiff for selling

popcorn bags. Specifically, Plaintiff sold “Carnival King Paper Popcorn Bags, 1

oz, Red & White, 100 Piece” (“Accused Popcorn Bags”) on Amazon.com.

However, upon further information and belief, Defendant Ravage Holding

inserted its brand name (“URPARTY”) to the title, listing, and description to

replace Carnival King, and the listing temporarily became “URPARTY Paper

Popcorn Bags, 1 oz, Red & White, 100 Piece.”

       3.   Upon information and belief, Defendant Ravage Holding changed

brand names, in order to take over listings and eliminate competitors by filing

false counterfeit complaints. Exhibit 1.

       4.   Upon information and belief, Defendant Ravage Holding, with the

assistance of other Defendant conspirators, have successfully employed their

fraudulent scheme by registering other’s trademarks, hijacking Amazon listings,

and filing complaints against honest sellers such as Plaintiff KDC Direct. Besides

                                           2
           Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 3 of 36




their actions being illegal, they also harm the Amazon Community’s trust and

Plaintiff’s (and other sellers’) business.

       5.      Defendants’ actions have resulted in Plaintiff’s suspended listings

and lost sales on Amazon.com.

       6.      For all of the foregoing, Plaintiff’s causes of action include tortious

interference with contractual and business relations; unfair competition,

deceptive trade practices, and unjust enrichment.

 II.   PARTIES

       A. Plaintiff KDC Direct, LLC

       7.      Plaintiff is a domestic limited liability company organized under the

laws of the State of Ohio, with its principal place of business at 3975 Outpost Dr.,

Hamilton, Ohio 45013. Plaintiff owns and operates Amazon Storefront “KDC

Direct.”

       B. The Defendants

       8.      Upon information and belief, Defendant Ravage Holding is a

Canadian corporation which conducts business worldwide. Upon further

information and belief, Defendant Ravage Holding’s registered Canada location

is 1120 Finche Ave W, North York, Ontario, M3J 3J4, Canada. Upon information




                                             3
          Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 4 of 36




and belief, Defendant Ravage Holding does business as Amazon Storefront

“URPARTY.”

      9.      Upon information and belief, Defendant Treeway Solutions Inc.

(“Defendant Treeway”) does business as Amazon Storefront “The Novelty

Brand.” Upon further information and belief, Defendant Treeway is a Canadian

corporation that is located at 158 Roy Grove Way, Markham, Ontario, L6E 0T7,

Canada. Upon further information and belief, Defendant Treeway may be

served upon Incorp Services, Inc. at 4505 Pacific Highway East, Suite C-2, Fife,

Washington 98424. See Exhibit 6 – Washington Corporation and Charities Filing

System.

      10.     Upon information and belief, Defendant Gary Leung is a Canadian

citizen that owns and operates Defendant Treeway. Upon further information

and belief, Defendant Leung resides at 110 Farmstead Road in Richmond Hill,

Ontario L4S 1X2.

      11.     Upon information and belief, Defendant Equinox International

Direct Limited does business as Amazon Storefront “Global Trade Partner

Brand,” as Equinox International, and as Global Trade Partner Brand

(collectively, “Global Trade”). Upon further information and belief, Defendant



                                         4
        Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 5 of 36




Global Trade is located at Rm 607, Yen Sheng CTR, 64 Hoi Yuen Road and RM

607 Kwun Tong Kowloon, Hong Kong 999077.

      12.   Upon information and belief, Defendant Marhasin Warehouse is a

Canadian sole proprietorship with its principle place of business at 15 Grenville

St, Unit 703, Toronto M4Y0B9, Canada. Further, it has a trademark registered to

them for a product called, “My Miss Priss” which Defendant Global Trade sells.

Exhibit 2. Upon further information and belief, Defendant Marhasin Warehouse

is related to Defendants Ravage Holding.

      13.   Upon information and belief, Defendant Georgi Marhasin is a

Canadian citizen that owns and operates Defendant Marhasin Warehouse.

       C. Connections Among Defendants

      14.   Upon information and belief, Defendant Georgi Marhasin has a

trademark registered to him for a product called, “My Miss Priss” which

Defendant Global Trade sells. Exhibit 2. Upon further information and belief,

Defendant Georgia Marhasin is related to Defendant Ravage Holding.

      15.   Defendants Marhasin were sued in the US District Court for the

Northern District of Georgia, which resulted in a permanent injunction and a

damages award in excess of $2,000,000.00. See Order (Doc. 23), Exhibit 3, (Dead



                                        5
        Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 6 of 36




End Survival, LLC v. DOES 1 – 3; Marhasin Warehouse; and Georgi Marhasin, Civil

Action No. 1:18-CV-2008-MHC (ND Ga)(“Georgia Litigation”)).

      16.   In a Canadian Proceeding to enforce the Georgia Litigation,

Defendant Georgi Marhasin submitted a sworn affidavit (“Marhasin’s

Affidavit”). See Responding Record, Apr. 23, 2019, Exhibit 7, (Dead End Survival,

LLC v. Georgi Marhasin and Marhasin Warehouse, Ontario Superior Court of Justice,

Court File No. CV-19-00615799-0000(“Canadian Enforcement Proceeding”)).

      17.   Marhasin’s Responding Record consists of 1. Marhasin’s Affidavit,

2. Emails between Marhasin and Defendant Leung, and 3. Invoices between

Defendant Treeway and Defendants Marhasin. Exhibit 7, p. 2.

      18.   The Canadian Enforcement Proceeding resulted in an Order that

included a damages award of $2,050,149.00. See Order, Jun. 5, 2019, Exhibit 8,

p. 2 (Dead End Survival, LLC v. Georgi Marhasin and Marhasin Warehouse, Ontario

Superior Court of Justice, Court File No. CV-19-00615799-0000).

      19.   Upon information and belief, Defendant Global Trade has been able

to be the only seller remaining on the Accused Popcorn Bag listing after brand

manipulations between Carnival King and URPARTY. Exhibit 4. Upon further

information and belief, Defendant Global Trade is related to Defendant Ravage

Holding.
                                        6
        Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 7 of 36




      20.      Upon information and belief, Defendant The Novelty has been able

to be the only seller remaining on the Accused Popcorn Bag listing after brand

manipulations between Carnival King and URPARTY. Exhibit 4. Upon further

information and belief, Defendant The Novelty Brand is related to Defendant

Ravage Holding.

      21.      Upon information and belief, Defendants are either the same entity

or are working in concert with each other.

      22.      Upon information and belief, Defendants are business who conduct

business throughout the world, including within this judicial district through the

operation of Amazon.com storefront(s), Amazon.com buyer account(s), or e-mail

address(es).

      23.      Upon information and belief, Defendants directly and indirectly

engage in the purchase of goods with the intent to cause harm and damage to

competitors. Upon further information and belief, Defendants use anonymous

information masking their true identities, physical addresses, and other contact

information. Upon information and belief, Defendants operate in this fashion to

protect their true identities.




                                          7
          Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 8 of 36




III.      JURISDICTION AND VENUE

       24.    This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331, in that it involves claims arising under the laws of

the United States and specifically involves 15 U.S.C. § 1125.

       25.    This Court has supplemental jurisdiction over Plaintiff’s Georgia

state-law claims pursuant to 28 U.S.C. § 1367, in that the state law claims are

integrally-related to the federal claims and arise from a common nucleus of

operative facts, such that the resolution of all claims herein is in the interests of

judicial economy.

       26.    This Court has personal jurisdiction over Defendants because they

regularly conduct business in the district and have committed acts in this judicial

district which give rise to this action. On information and belief, Defendants sell,

offer for sale, and have sold products to residents of this jurisdiction. As

explained in more detail below, Defendants have purposefully directed actions

aimed at harming the Plaintiff in an attempt to deprive the Plaintiff of its

interstate activities.

       27.    Venue is proper in this district and division pursuant to 28 U.S.C.

§ 1391.



                                           8
        Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 9 of 36




IV.    AMAZON.COM, INC.1

      28.    Amazon.com Inc. is the world’s largest online retailer. The

Amazon.com platform offers products worldwide. Amazon is available solely

online at https://www.amazon.com / (last visited Apr. 29, 2018).

      29.    “Amazon provides a platform for third-party sellers (“Sellers”) and

buyers (“Buyers”) to negotiate and complete transactions. Amazon is not

involved in the actual transaction between Sellers and Buyers . . . .”

https://www.sec.gov/Archives/edgar/data/1280998/000104746904006416/a21

28948zex-10_19.htm (last visited Oct. 10, 2017).

      30.    Sellers ship goods to various Amazon warehouses across the United

States. At those warehouses, Amazon stores a seller’s inventory and ships goods

out of those warehouses. Only about half of the states have Amazon

warehouses. Georgia is one of those states.2

      31.    To make a purchase, typically, a Buyer searches for a particular item

on Amazon.com or via a mobile application and submits an order.




1Amazon.com Inc. is the corporation that owns and operates Amazon.com, which is
often abbreviated to Amazon.
2https://trustfile.avalara.com/resources/amazon-warehouse-locations/atl6/ (last
visited Oct. 10, 2017).
                                         9
        Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 10 of 36




      32.     Amazon identifies that particular item at one of its many

warehouses. Amazon then fulfills that order by mailing the items to the Buyer.

       A. Selling on Amazon.com Successfully

      33.     Amazon.com, Inc. allows Sellers to offer for sale and sell products

on the Amazon.com platform. Amazon.com Inc. requires that Sellers enter into

agreements with it concerning the relationship between it and Sellers, duties and

responsibilities of the Sellers, and other policies. See, e.g., Amazon.com’s

Participation Agreement available at https://www.amazon.com/

gp/help/customer/display.html/ref=hp_rel_topic?ie=UTF8&nodeId=1161272

(last visited Oct. 10, 2017); see also Amazon.com’s Restricted Products available at

https://www.amazon.com/gp/help/customer/display.html?nodeId=20027704

0 (last visited Oct. 10, 2017).

      34.     To sell on Amazon.com, a Seller begins with a set of quick start

instructions. See Amazon.com Quick Start available at

https://www.amazon.com/gp/help/customer/display.html/ref=hp_bc_anchor

?ie=UTF8&nodeId=1161232 (last visited Oct. 10, 2017).




                                         10
          Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 11 of 36




         35.   Amazon.com allows Sellers to sell identical items under the same

Amazon Standard Identification Number (“ASIN”).3

         B. Understanding Amazon’s Product Search Algorithm

         36.   Product rankings on Amazon determine whether a potential Buyer

sees a Seller’s products. If a Buyer’s search results do not include a product on

the first or second page, chances are that Buyer will never see . . . or buy from a

particular Seller. In order to be on the first or second page of search results, an

excellent product ranking becomes mandatory.




3   Amazon Standard Identification Numbers (ASINs) are unique
         blocks of 10 letters and/or numbers that identify items. You can find the
         ASIN on the item’s product information page at Amazon.com. For books,
         the ASIN is the same as the ISBN number, but for all other products a new
         ASIN is created when the item is uploaded to our catalogue. You will find
         an item’s ASIN on the product detail page alongside further details
         relating to the item, which may include information such as size, number
         of pages (if it’s a book) or number of discs (if it’s a CD).

         ASINs can be used to search for items in our catalogue. If you know the
         ASIN or ISBN of the item you are looking for, simply type it into the
         search box (which can be found near the top of most pages), hit the “Go”
         button and, if the item is listed in our catalogue, it will appear in your
         search results.

http://www.amazon.com/gp/seller/asin-upc-isbn-info.html (last visited Oct. 10,
2017).
                                             11
       Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 12 of 36




      37.   Amazon’s product search algorithm is called “A9.”

https://startupbros.com/rank-amazon/ (last visited Apr. 8, 2018). A9’s core

ranking factors include –

      Conversion Rate* – These are factors that Amazon has found have·
      a statistically relevant effect· on conversion· rates. Examples of
      conversion· rate· factors include· customer reviews, quality· of
      images and pricing.

      Relevancy – Remember the first· step· in the A 9 algorithm? They
      gather· the results, and then they decide· how to list them.
      Relevancy factors tell· A 9 when to consider your product· page for
      a given search· term. Relevancy factors include· your title· and
      product· description.

      Customer Satisfaction & Retention – How do· you make· the most
      money· from a single customer? Make them so happy· that they
      keep· coming back. Amazon knows that the secret· to max RPC lies
      in customer retention. It’s a lot· harder to get· someone· to spend·
      $100 once than $10 ten times. Customer Retention factors include·
      seller· feedback· and Order Defect Rate.

https://startupbros.com/rank-amazon/ (last visited Apr. 8, 2018).

       C. Hijackers and Leeches

      38.   Many unscrupulous Amazon sellers fall in two categories – hijackers

and leeches. “Hijackers are the people on your listing that have undercut your

price just enough to steal the Buy Box from you.” https://startupbros.com/

amazon-hijackers-product-listing/ (last visited Apr. 8, 2018). “Leeches don’t

actually own the Buy Box . . . . Many of these pests are bots without any history

                                        12
        Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 13 of 36




or feedback, most of which just launched a brand-new account right before they

began assaulting yours.” https://startupbros.com/amazon-hijackers-product-

listing/ (last visited Apr. 8, 2018).




                                                                                    4



      39.    On information and belief, Defendants are operating related

enterprises and are acting in concert with one another.

      40.    By and through these deliberate, willful, and malicious acts,

Defendants are depriving Plaintiff of the ability to compete fairly, thus causing

immediate and irreparable harm to Plaintiff and the public. Further, on

information and belief, Defendants have generated substantial revenue as a

result of their hijacking and intellectual property infringement complaint

scheme.



4https://www.nchannel.com/blog/how-to-win-the-amazon-buy-box/ (last visited
Apr. 8, 2018).
                                        13
          Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 14 of 36




 V.       PLAINTIFF’S BACKGROUND

      41.      Plaintiff is a limited liability company that sells Carnival King’s

popcorn bags on shared ASIN: B01EJMLGTS with other competitors, including

Defendants.

      42.      Plaintiff purchases the Accused Popcorn Bags directly from

Manufacturer Carnival King and then sells them on its Amazon storefront KDC

Direct.

      43.      Amazon Seller KDC Direct is committed to providing each customer

with the highest standard of customer service. During the 12 months prior to

Defendants’ complaint, Amazon Seller KDC Direct enjoyed a 100% positive

rating based on 793 customer ratings.

          A. Plaintiff & Popcorn Bags

      44.      Until August 2018, Amazon Seller KDC Direct has enjoyed great

success in selling a variety of offerings to the Amazon.com platform. One of its

popular offerings is a popcorn bag entitled, “Carnival King Paper Popcorn Bags,

1 oz, Red & White, 100 Piece” (“Accused Popcorn Bag”). See ASIN B01EJMLGTS

available at https://www.amazon.com/dp/B01EJMLGTS (last visited Mar. 19,




                                           14
       Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 15 of 36




2019) (shown below).




      45.   The Accused Popcorn Bag’s UPC on Amazon is 646437148610.

Amazon created this listing and identified the true manufacturer and brand as

Carnival King Supplies. The Accused Popcorn Bag is also offered directly from

the manufacturer. See https://www.carnivalkingsupplies.com/

product/?id=9526 (last visited Mar. 19, 2019). The Amazon listing’s and the

manufacturer’s page photos are identical proving ASIN B01EJMLGTS is

rightfully a Carnival King-branded Bag.




                                       15
         Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 16 of 36




        B. History of Accused Popcorn Bag listing - ASIN B01EJMLGTS

        46.   With 375 product reviews and product rating of 4.5 stars, the success

in selling Accused Popcorn Bags did not go unnoticed by Amazon sellers seeking

to unfairly profit from the success. That is, Amazon seller URPARTY

successfully changed the Carnival King bag’s listing from that brand to a private

label brand - URPARTY.

        47.   ASIN B01EJMLGTS was created in May 2015, Amazon being the

original seller and creator of that listing. Later, a third party Amazon seller

changed the title, manufacturer and the body of the listing to be a name for their

own listing. Essentially, they hijacked the listing with their own trademark by

the name of URPARTY.

        48.   The consequence of this change is twofold. First, the private label

seller gains all of the positive metrics associated with that ASIN such as positive

product reviews, visibility, and velocity. Second, once changed, the private label

seller, who is likely brand registered, files infringement reports against those

(currently 10) honest sellers offering authentic Carnival King brand popcorn

bags.




                                         16
          Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 17 of 36




VI.       HIJACKING POPCORN THROUGH ASIN MANIPULATION

         49.    Based on information and belief, Defendant Ravage Holding sells

popcorn bags on Amazon through its online storefront, “URPARTY.”

         50.    Defendant Ravage Holding purportedly owns a US trademark

registration to “URPARTY.” US Trademark Reg. No. 5,305,464 (“‘464

Trademark”) attached as Exhibit 5.

         51.    Upon information and belief, Defendant Ravage Holding filed and

received the Trademark on or about October 10, 2017, over two years after

Amazon created the listing for the ASIN: B01EJMLGTS.5

         52.    Upon further information and belief, Defendant Ravage Holding

had the ability to change the title in this listing as well as the name next to the

title from Carnival King over to URPARTY.

         53.    The title at one point read “URPARTY Paper Popcorn Bags, 1 oz.

Red and White, 100 Piece,” and the brand name listed below it was also changed

to URPARTY. Nonetheless, the manufacturer at the bottom of the page in the

details still stayed as Carnival King because person changing the listing could

not manipulate that data.




5   US Trademark No. 5,305,464 (“‘464 Mark”), attached as Exhibit 5.
                                            17
        Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 18 of 36




       54.      Upon further information and belief, Defendant Ravage Holding is

not the manufacturer of this product. Upon further information and belief,

Defendants changed the manufacturer’s title and listing to URPARTY to hijack

the listing then file false counterfeit claims against other sellers.

       55.      Upon further information and belief, Defendant Ravage Holding

was not able to change the manufacturer name on the ASIN which proves that

Carnival King is the manufacturer. Exhibit 4.

VII.   DEFENDANTS’ ACTIONS

       A. The First Complaint

       56.      On August 26, 2018, Plaintiff received a policy warning from

Amazon for the Accused Popcorn Bag.

       Infringement Type: Counterfeit
       Trademark asserted: 5305464
       Complaint ID: 5309479321

See email from Amazon.com, Inc., Notice Dispute Department, to KDC Direct

(Aug. 26, 2018), Exhibit 1 (Complaint ID: 5309479321).

       57.      Inexplicably, the complainant for this trademark counterfeit claim

was Ben Hall (ben.hall238@gmail.com). However, even a cursory review of the

‘464 Trademark reveals that Ben Hall has no ownership interest in that

registration.

                                           18
       Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 19 of 36




      58.   Despite the bogus claims, Plaintiff sold authentic Accused Popcorn

Bags as the manufacturer of the product was Carnival King. Plaintiff purchased

all items from a distributor and have provided the invoices to Amazon. Plaintiff

appealed the violation, and on August 28, it received the notice that the product

was reinstated.

      59.   Plaintiff KDC Direct proceeded to work with Amazon Seller Support

to get the listing corrected with Carnival King as the brand. Amazon researched

the issue, then they made the title / brand change at the top of the page to show

it was in fact Carnival King and not URPARTY. The user manipulating the

listing had changed all “Carnival King” references and replaced them with

“URPARTY” references, essentially hijacking the listing.

      60.   On August 31, 2018 despite not submitting an additional appeal and

having already been reinstated, Plaintiff KDC Direct received another email

stating Amazon reviewed its appeal and reinstated the following content: ASIN

B01EJMLGTS, Complaint ID: 5326344811.

       B. The Second Complaint

      61.   Again, on August 31, 2018, Plaintiff KDC Direct received a second

email from Amazon stating another policy warning for the product listed below:

      Title: Carnival King Paper Products, 1 oz. Red and White, 100 Piece

                                        19
       Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 20 of 36




      Infringement Type: Counterfeit
      Trademark asserted: 5305464
      Complaint ID: 5322244901

Plaintiff KDC Direct again sent off the same documentation as last time detailing

everything that had happened on August 31, 2018.

      62.   Initially, Amazon denied the appeal twice. During the second,

Amazon informed Plaintiff that the rights owner’s contact information was

contact@ravagestore.com. The website for the rights owner is

www.ravagestore.com, which was registered / created on August 16, 2017 - over

2 years from the date Amazon created the product listing.

      63.   Tenaciously, Plaintiff KDC Direct proceeded to email Amazon a

third time with the same information, showing that Carnival King still showed as

the manufacturer in the bottom details of the page. Moreover, Plaintiff proved

that URPARTY was hijacking the listing by removing other sellers through lying

and manipulating the Amazon system.

      64.   Amazon responded back on September 2, 2018 stating it reviewed

Plaintiff’s appeal and reinstated the following content: ASIN B01EJMLGTS,

Complaint ID: 5332303101. And, like the first complaint reinstatement, Plaintiff

KDC Direct received a second notice that Amazon reinstated the following

content: ASIN B01EJMLGTS, Complaint ID: 5333006051.
                                       20
       Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 21 of 36




       C. Defendant’s Fraudulent Complaints With Amazon.com

      65.    Upon information and belief, Defendant Ravage Holding filed a

complaint on Amazon on or about August 26, 2018. See Amazon.com Notice of

Intellectual Property Rights Infringement, attached as Exhibit 1.

      66.    In order to file an infringement report on Amazon.com, a

complainant completes a straightforward, abbreviated online form. See Amazon

Report Infringement available at https://www.amazon.com/gp/help/reports/

infringement (last visited Dec. 19, 2016), attached as Exhibit 1.

      67.    Notably, by filing an infringement report, complainant must make

the following assertion –

      I have a good faith belief that the content(s) described above
      violate(s) my rights described above or those held by the rights
      owner, and that the use of such content(s) is contrary to law.

Id.

      68.    More importantly, by filing an infringement report, complainant

declares –

      I declare, under penalty of perjury, that the information contained
      in this notification is correct and accurate and that I am the owner or
      agent of the owner of the rights described above.

Id. (emphasis added).




                                         21
       Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 22 of 36




      69.     Upon information and belief, Defendant Ravage Holding filed both

complaints.

      70.     Nevertheless, as a result of Defendant Ravage Holding’s fraudulent

trademark infringement complaints with Amazon, Amazon suspended Plaintiff’s

Accused Popcorn Bag offerings so that they were no longer available to Amazon

customers. See Amazon Notice of Suspension, attached as Exhibit 1.

      71.     Defendant Ravage Holding’s fraudulent and bad-faith complaints,

and Amazon’s resulting suspension, have materially affected potential sales

because purchasers no longer have the option to purchase from Plaintiff.

      72.     Additionally, as a result Defendant Ravage Holding’s fraudulent

and bad-faith complaint, Plaintiff has suffered extensive loss of sales and loss of

goodwill.

       D. Defendants’ Anonymity

      73.     Plaintiff has made several non-judicial attempts to ascertain the real

individuals behind Defendants. None of its efforts have been successful. For this

reason, Plaintiff turned to judicial options. That is, Plaintiff received discovery

responses from Amazon.com, Inc. Those responses included blank, incorrect, or

misleading information.



                                          22
          Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 23 of 36




         74.    Upon information and belief, Defendants do not use their real

names on email addresses used to file complaints.

         75.    Upon information and belief, Defendants have purchased the

domain carnival-king.com in December 2018 and chose the privacy option

preventing any from seeing who registered it.

         76.    Upon information and belief, Defendants have used emails

Robert.belmonte7763@gmail.com, Ashley@carnival-king.com and

legal@carnival-king.com to file false IP complaints.

      E. TRADEMARKS LINK BACK TO MARHASIN

         77.    The following US Trademarks apply to this lawsuit:

    Trademark      Serial   Owner        Amazon
                   No.
    URPARTY        87323057 Ravage       Amazon Seller URPARTY
                            Holding Inc6 https://www.amazon.com/s?k=URPA
                                         RTY&ref=nb_sb_noss
    MY MISS        87121063 Marhasin     Amazon Seller My Miss Priss
    PRISS                   Warehouse    https://www.amazon.com/stores/My
                            Georgi       MissPriss/node/11480145011
                            Marhasin 7

    MY MISS        87121063 LIU, YAN8    Amazon Seller My Miss Priss
    PRISS                                https://www.amazon.com/stores/My
                                         MissPriss/node/11480145011

6   Suite 701-1693 1120 Finch Avenue West Toronto Canada.
7   15 Pebble Byway Unit 62 Toronto Canada M2H3J5.
8   150 Sudbury Street Toronto, Ontario Canada M6J 3S7.
                                           23
          Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 24 of 36




    Global         75405807 AMC, Inc.9        Amazon Seller Global Trade
    Trade                                     https://www.amazon.com/sp?_encodi
    Partner                                   ng=UTF8&asin=&isAmazonFulfilled=1
    brand                                     &isCBA=&marketplaceID=ATVPDKIK
                                              X0DER&orderID=&seller=A2MK6WY1
                                              SLMCXF&tab=&vasStoreID=

         78.   After a series of brand name changes between Carnival King and

URPARTY, at one point, only one seller remained on the listing - “Global Trade

Partner brand.”10 This is notable because either 1) Defendant Global Trade filed

all the complaints; or 2) Defendant Global Trade does business as URPARTY.

         79.   Defendant Global Trade sells another product called, “My Miss

Priss,” which is a trademark registered to Defendants Marhasin Warehouse and

Georgi Marhasin. Both were defendants in a federal court case with facts similar

to the present case. See Exhibit 2.

         80.   Additionally, another Amazon seller, Ms. Ephraim Zargari, had a

similar issue with Defendants Marhasin stealing her “Men’s Collection”

trademark and using it on Amazon.com. Luckily, she won her case before the




9   240 Peachtree Street, N.W. Atlanta Georgia 303031327.
10Note – Plaintiff does not believe that Amazon Seller “Global Trade Partner brand”
owns the trademark registration to the same. Additionally, Plaintiff believes this Seller
changed its name.
                                            24
        Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 25 of 36




Trademark Trial and Appeal Board – Trademark Cancelation Proceeding No.

68551. See Exhibit 2, TDSR (Men’s Collection).

       81.     While Ms. Zargari proceeded with another law firm, Plaintiff’s

counsel coordinated efforts against Marhasin. Upon information and belief,

Defendants Marhasin also made a purchase of her products and left three 1-star

reviews. Her products were sent to –

       Georgi Marhasin
       1051 Clinton St
       Buffalo, NY 14206-2823

       82.     Defendants Marhasin and Leung schemed to find successful brands

on Amazon.com and apply for a US trademark registration. Exhibit 7, p. 5.

Neither Defendant actually owned any goodwill or interest in the trademarks.

Exhibit 7, p. 5.

       83.     Defendant Leung directed Defendant Marhasin to file a US

trademark application for “My Miss Priss.” Exhibit 7, p. 5.

       84.     Defendant Leung directed his “second wife” to purchase goods from

a Chinese manufacturer. Exhibit 7, p. 7.

       85.     Once Defendants Marhasin and Leung gained federal trademark

protection, it began selling goods under the trademark on Amazon.com. Exhibit

7, pp. 9-10.
                                         25
           Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 26 of 36




VIII.   CONSPIRACY

        86.    Upon information and belief, Defendants are working in concert to

 eliminate their competition. Each Defendant have voluntarily and intentionally

 devised and participated in a scheme to defraud Plaintiff out of money.

        87.    Defendants’ actions prevent Plaintiff from selling its inventory to

 actual customers, from withdrawing funds for its Amazon seller account, and

 from purchasing additional inventory.

        88.    Upon information and belief, Defendants intended to defraud

 Plaintiff out of money through their pattern of false complaints from multiple

 emails.

        89.    Upon information and belief, Defendants have used e-mail

 addresses, the Internet, interstate mail, and other communications to further

 their conspiracy.




                                          26
       Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 27 of 36




IX.   CLAIMS

                            COUNT I
            DECLARATORY JUDGMENT OF NON-INFRINGEMENT

      90.    Plaintiff re- alleges paragraphs 1-89 as if set forth in full herein.

      91.    Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, Plaintiff

is entitled to and hereby move the Court for a judgment declaring that:

      92.    The Accused Popcorn Bags do not and have not infringed US

Trademark Reg. No. 5,305,464 (“‘464 Trademark”); and

      93.    As a result of Defendants’ allegations of infringement against the

Plaintiff and representations to Amazon.com that the Accused Popcorn Bags

infringe the ‘464 Trademark, an actual controversy exists as to infringement of

the ‘464 Trademark.

      94.    Plaintiff is entitled to a declaratory judgment that Plaintiff is not

infringing the ‘464 Trademark.

                         COUNT II
   TORTIOUS INTERFERENCE WITH CONTRACTUAL AND BUSINESS
                        RELATIONS

      95.    Plaintiff re-alleges paragraphs 1-89 as if set forth in full herein.

      96.    Defendants have interfered improperly and without privilege with

Plaintiff’s contractual and business relations by engaging in the aforesaid



                                          27
          Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 28 of 36




conduct to induce Amazon.com Inc. not to continue contractual relations or

business with Plaintiff.

       97.    Defendants have acted improperly, tortiously, and without legal

basis by submitting a false infringement report with Amazon.

       98.    Defendants have knowledge of Plaintiff’s contracts and business

relations with Amazon.

       99.    Defendants have acted with a direct or “specific” intent to injure

Plaintiff.

       100. Defendants’ improper conduct in submitting a false infringement

report.

       101. The foregoing actions by Defendants were willful, malicious,

specifically intended to harm Plaintiff’s contractual and business relations with

Amazon and constitute aggravating circumstances sufficient to justify the

imposition of a punitive damages award.

       102. As a direct and proximate result of the aforesaid unlawful conduct

of Defendants, Plaintiff has suffered substantial and irreversible damage to its

professional reputation and lost profits.




                                            28
       Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 29 of 36




                                COUNT III
                GEORGIA DECEPTIVE TRADE PRACTICES ACT
                        (O.C.G.A § 10-1-370 ET SEQ.)

      103. Plaintiff re-alleges paragraphs 1-89 as if set forth in full herein.

      104. Defendants’ manipulated the Accused Popcorn Bag advertisements,

which constitutes deceptive trade practices in violation of O.C.G.A. §§ 10-1-372

and 10-1-420.

      105. Defendants’ use of false or fraudulent statement in its

advertisements constitute a violation of O.C.G.A. § 10-1-421.

      106. The advertisements alleged above were made in and to residents of

the state of Georgia.

      107. Plaintiff KDC Direct, LLC has suffered damages as a result of the

misleading and false advertisements of Defendants and will continue to suffer

damage unless the Court enjoins Defendants from advertising, marketing, or

purporting to sell URPARTY popcorn bags or from engaging in any other false

advertising with regard to popcorn bags or engaging in any other unfair

competition based upon false and misleading or confusing statements related to

Plaintiff’s Accused Popcorn Bags.




                                         29
       Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 30 of 36




      108. In addition to injunctive relief, Plaintiff is entitled to recover actual

damages it sustains as a consequence of Defendants’ violation of the Georgia

Code, together with costs and attorney’s fees incurred in bringing this claim.

      109. Plaintiff is entitled to statutory damages of $2,000.00 per violation, or

in other words, Plaintiff is entitled to $2,000.00 for each potential customer who

clicked on an offending link.

      110. Upon information and belief, Defendants’ infringing activities have

caused, and unless enjoined by this Court, will continue to cause irreparable

injury and other damages to Plaintiff’s business reputation and to the goodwill

associated with Plaintiff, including diversion of consumers, lost sales and lost

profits. Plaintiff has no adequate remedy at law.

                            COUNT IV
              GEORGIA STATUTORY UNFAIR COMPETITION
                         (O.C.G.A § 23-2-55)

      111. Plaintiff re-alleges paragraphs 1-89 as if set forth in full herein.

      112. Upon information and belief, Defendants’ unauthorized

manipulation of “Carnival King” has been with the intention of deceiving and

misleading the public, and thereby attempting to encroach upon the business of

Plaintiff in violation of O.C.G.A § 23-2-55.



                                         30
       Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 31 of 36




      113. Defendants’ unauthorized use of the “Carnival King” trademark has

caused, and unless restrained by this Court, will continue to cause immediate

and irreparable injury to Plaintiff because a substantial number of past, present

and potential customers have been and are likely to be confused, deceived and

misled as to the true source, origin, sponsorship, approval, authorization,

association, affiliation and characteristics of the products offered for sale and

sold by Defendants. Plaintiff has no adequate remedy at law for such injury.

      114. Unless enjoined by this Court, Defendants will continue said

deceptive trade practices, thereby deceiving the public and causing Plaintiff

immediate and irreparable injury for which it has no adequate remedy at law.

                          COUNT V
             GEORGIA COMMON LAW UNJUST ENRICHMENT

      115. Plaintiff re-alleges paragraphs 1-89 as if set forth in full herein.

      116. Defendants’ unauthorized manipulation of the “Carnival King”

trademark in connection with the advertising, promoting, and sale of the

Defendant’s goods and services, from which Defendants have derived

substantial profits, has unjustly enriched Defendants by enabling them to

unfairly appropriate the benefit of the Accused Popcorn Bag’s Amazon metrics.




                                         31
       Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 32 of 36




      117. Defendants have earned revenues and profits to which they are not

legally entitled, and Plaintiff continues to be irreparably injured by the aforesaid

acts of Defendants, which acts have greatly and unjustly enriched Defendants at

Plaintiff’s expense, for which injury Plaintiff has no adequate remedy at law.




                                         32
       Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 33 of 36




 X.    PRAYER FOR RELIEF

      WHEREFORE, Plaintiff KDC Direct, LLC respectfully prays for the

following relief:

      A.      That the Court enter a declaratory judgment that Plaintiff has not

infringed in any way the ‘464 Trademark;

      B.      That the Court issue an injunction, pursuant to 15 U.S.C. § 1116,

requiring Defendants, their officers, agents, servants and employees be enjoined

and restrained from making, using, offering to sell, selling, or importing into the

United States Accused Popcorn Bags; further, Defendants should be enjoined

from filing any Amazon intellectual property complaints against Plaintiff.

      C.      An order requiring Defendants to immediately remove, or cause to

be removed, all advertisements that purport to or imply that Defendants sell

Accused Popcorn Bags.

      D.      That the Court enter judgment and order as part of the injunction

Defendants be directed to file with this Court and serve on Plaintiff within thirty

days after issuance of the injunction, a report in writing under oath, setting forth

in detail the manner and form in which Defendants have complied with the

injunction;



                                         33
       Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 34 of 36




      E.     That as a further part of the injunction Defendants be required to

deliver up and destroy all of their Accused Popcorn Bags.

      F.     That the Court enter judgment in the amount of Plaintiff’s damages,

Defendants’ profits, Plaintiff’s reasonable attorney fees, and costs of suit;

      G.     That the Court grant Plaintiff prejudgment interest and costs;

      H.     That the Court enter judgment for enhanced damages under 15

U.S.C. § 1117 and punitive damages under state law as appropriate; and

      I.     That the Court grant such other and further relief as the Court may

deem just.




                                          34
        Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 35 of 36




                             JURY TRIAL DEMANDED

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a

trial by jury on all issues so triable.

       Respectfully submitted, this October 2, 2019.


                                   By:    /Jeffrey T. Breloski
                                          Jeffrey T. Breloski
                                          Georgia Bar No. 858291
                                          E-mail: jbreloski@ATLawip.com
                                          ATLAWIP LLC
                                          1265 Stuart Ridge
                                          Johns Creek, Georgia 30022
                                          678.667.3491

                                          Attorney for Plaintiff KDC Direct LLC




                                            35
       Case 1:19-cv-01708-TWT Document 8 Filed 10/04/19 Page 36 of 36




                      CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1D, the undersigned counsel certify that the foregoing

has been prepared in Book Antiqua 13 point, one of the four fonts and points

approved by the Court in LR 5.1C.

                                     /s/ Jeffrey T. Breloski
                                     Jeffrey T. Breloski
                                     Georgia Bar No. 858291
                                     E-mail: jbreloski@ATLawip.com




                                       36
